DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the appeal brief filed on 06/15/2021.
Claims 1, 11 and 16 are independent claims.
In view of the appeal brief filed on 06/15/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                             

This Office Action is made Non-Final.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding Claim 7; the preamble recites “multi-layer cybersecurity system of claim 1,” The examiner notes for better clarity to further amend the preamble to recite “The multi-layer cybersecurity system of claim 1”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 7-9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (“Smith,” US 20160366181, published on 12/15/2016) in view of Cooperman et al. (“Cooperman,” US 20200082397, files on 04/09/2018) and further in view of Rueger et al. (Rueger,” US 20140181783, published on 06/26/2014)

Regarding Claim 1; 
Smith discloses a multi-layer cybersecurity system for restricting data access, comprising (par 0027; evaluates the security attributes of the local device and the security attributes of the target device to determine whether the local device can find a combination of security settings that allows access to the target device): 
a first computer system executing a first set of instructions to operate a first security layer, the first set of instructions causing the first computer system to: receive a data access request from a requesting device (par 0031; fig. 3; by receiving device attribute information of IoT devices within an IoT network. A wide variety of device attribute information received. This information may be received responsive to requests made from the SRIM to the IoT devices);
determine whether a first set of keys are matched by the data access request (par 0032; fig. 3; analysis may determine whether connectivity is allowed between the devices. This determination may be based on security attribute information or other such information that indicates that certain devices are to be restricted from interaction with other devices; par 0028; security attribute information include [] the cryptographic algorithms supported and access control policies [] policies may prescribe equivalences for acceptable matches); and 
decline the data access request and send a notification to a user device based on determining the first set of keys are not matched (par 0032; fig. 3; analysis may determine whether connectivity is allowed between the devices. This determination may be based on security attribute information or other such information that indicates that certain devices are to be restricted from interaction with other devices. If no connectivity is allowed, no further analysis occurs for that group); and 
the second set of instructions causing the second computer system to: receive the data access request from the first security layer based on the first computer system determining the first set of keys are matched (par 0031; fig. 3; device attribute information received. This information may be received responsive to requests made from the SRIM to the IoT devices; par 0032; it is determined that connectivity is allowed, control passes to identify any interoperability issues between IoT devices in the group);
determine whether a second set of keys are matched by the data access request (par 0032; fig. 3; it is determined that connectivity is allowed, control passes to identify any interoperability issues between IoT devices in the group; par 0033; an interoperability issue is identified, control passes to determine whether there are available security attributes to enable connectivity; par 0028; security attribute information include [] the cryptographic algorithms supported and access control policies [] policies may prescribe equivalences for acceptable matches); and 
 (par 0033; fig. 3; an interoperability issue is identified, control passes to determine whether there are available security attributes to enable connectivity. This determination may be based, at least in part, on capability information of the devices, to determine whether there is some common mechanism with which the devices may communicate and remain within the security requirements of the given devices/groups/network; par 0035; if there are no available security attributes to enable connectivity between the devices, where the IoT devices in the group may be isolated from each other). 
Smith discloses all the limitations as recited above, but do not explicitly disclose send a notification to a user device.
However, in an analogous art, Cooperman discloses IOT device authentication system/method that includes
send a notification to a user device (Cooperman: par 0165; fig. 3; if there is authentication fails--the request for contract creation is rejected; par 0192; notification on the decision is sent out to the relevant parties).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cooperman with the method/system of Smith to include send a notification to a user device. One would have been motivated to perform device authentication and notify external requestor in the case of suspicious/negative authentication (Cooperman: par 0150).
Smith in combination with Cooperman disclose all the limitations as recited above, but do not explicitly disclose a second computer system executing a 
However, in an analogous art, Rueger discloses heterogeneous platforms system/method that includes
a second computer system executing a second set of instructions written in a programming language different from that of the first set of instructions to operate a second security layer (Rueger: par 0010; client and server each comprise a technology stack different from the other; par 0012; client comprise the Eclipse IDE for Java using plug-ins that support the development of Java applications. The model entity representations generated by model generator are expressed in Java; par 0013; server comprise a technology stack different from the technology stack of client. Server comprise an ABAP server running ABAP applications written in the ABAP programming language).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Rueger with the method/system of Smith and Cooperman to include a second computer system executing a second set of instructions written in a programming language different from that of the first set of instructions to operate a second security layer. One would have been motivated to a first technology stack in a first programming language represents the same structure as the model entity representation generated a second technology stack and expressed in a second programming language (Rueger: par 0019).

Regarding Claim 4; 
Smith in combination with Cooperman and Rueger discloses the multi-layer cybersecurity system of claim 1, 
Smith further discloses wherein the first computer system comprises a first processor and the second computer system comprises a second processor, the first processor being different from the second processor (Smith: par 0053; fig. 8; multiprocessor system is a point-to-point interconnect system such as a server system, and includes a first processor and a second processor coupled via a point-to point interconnect). 

Regarding Claim 7; 
Smith in combination with Cooperman and Rueger discloses multi-layer cybersecurity system of claim 1, 
Smith further discloses wherein the data access request comprises keys to be matched to the first set of keys and the second set of keys (Smith: par 0027; fig. 3; evaluates the security attributes of the local device and the security attributes of the target device to determine whether the local device can find a combination of security settings that allows access to the target device; par 0031; device attribute information received. This information may be received responsive to requests made from the SRIM to the IoT devices; par 0032; it is determined that connectivity is allowed, control passes to identify any interoperability issues between IoT devices in the group; par 0033; an interoperability issue is identified, control passes to determine whether there are available security attributes to enable connectivity; par 0028; security attribute information include [] the cryptographic algorithms supported and access control policies [] policies may prescribe equivalences for acceptable matches).

Regarding Claim 8; 
Smith in combination with Cooperman and Rueger discloses the multi-layer cybersecurity system of claim 1, 
Rueger further discloses at least one shared memory coupled to the first computer system and to the second computer system (Rueger: par 0034; fig. 5; System includes processor operatively coupled to communication device, data storage device, one or more input devices, one or more output devices and memory).
One would have been motivated to transfer the model description to a second technology stack; and a second technology stack to generate, according to the model description, a model entity representation of the application model (Rueger: par 0019).

Regarding Claim 9; 
Smith in combination with Cooperman and Rueger disclose the multi-layer cybersecurity system of claim 8, 
Smith further discloses wherein the data access request from the first security layer is stored at the at least one shared memory before being received at the second security layer (Smith: par 0048; fig. 7; processor may couple to a memory system including a DRAM; par 0054; a memory 1032 and a memory 1034, which may be portions of main memory (e.g., a DRAM) locally attached to the respective processors; par 0031; by receiving device attribute information of IoT devices within an IoT network. A wide variety of device attribute information received. This information may be received responsive to requests made from the SRIM to the IoT devicespar 0032; it is determined that connectivity is allowed, control passes to identify any interoperability issues between IoT devices in the group; par 0033; an interoperability issue is identified, control passes to determine whether there are available security attributes to enable connectivity).

Regarding Claim 11;
This Claim recites a method that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 14;
This Claim recites a method that perform the same steps as system of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 16;
This Claim recites a non-transitory computer readable medium that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 19;
This Claim recites a non-transitory computer readable medium that perform the same steps as system of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Claims 2-3, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160366181) in view of Cooperman et al. (US 20200082397) and Rueger et al. (US 20140181783) and further in view of Margel et al. (“Margel,” US 9674202, published on 06/06/2017)
Regarding Claim 2; 
Smith in combination with Cooperman and Rueger disclose the multi-layer cybersecurity system of claim 1, 
Cooperman further discloses wherein the second set of instructions further cause the second computer system to: authenticate the data access request based on determining the second set of keys are matched (Cooperman: par 0165; fig. 3; the next step includes collection, and authentication of standard security credentials (such as User IDs, passwords, fingerprints or credit card information). Standard security credentials can allow authentication of the User using internal Central Agency mechanisms or via external requests. Authenticated standard security credentials are stored in Contracts DB of the Central Agency; par 0167; send a notification of successful contract creation to the IoT device);
One would have been motivated to perform device authentication and notify external requestor in the case of suspicious/negative authentication (Cooperman: par 0150).
Smith in combination with Cooperman and Rueger disclose all the limitations as recited above, but do not explicitly disclose transmit the data access request to a data loader in communication with a critical system.
However, in an analogous art, Margel discloses differentiated protection layers system/method that includes:
 (Margel: Col 25; lines 4-9; transmitting/sending the access request on to the corresponding destination data object server(s). The flow can include receiving the requested data object from the data object server(s) that are responsible for storing and/or serving that data object; Col 11, lines 23-25; the access control module(s), which is illustrated as being part of data object servers).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Margel with the method/system of Smith and Cooperman and Rueger to include transmit the data access request to a data loader in communication with a critical system. One would have been motivated to prevent large-scale data breaches utilizing differentiated data object protection layers. A security gateway placed within a communication path between client end stations and servers receives DO access requests from the client end stations (Margel: abstract).

Regarding Claim 3; 
Smith in combination with Cooperman, Rueger and Margel disclose the multi-layer cybersecurity system of claim 2, 
Margel further discloses wherein the multi-layer cybersecurity system is: integrated with the data loader; or a standalone device in communication with the data loader (Margel: Col 11, lines 23-27; the access control module(s), which is being part of data object servers but can be located elsewhere (e.g., as a separate module on a same server computing device or at another server computing device, etc.).
(Margel: abstract).

Regarding Claim 12;
This Claim recites a method that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 13;
This Claim recites a method that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 17;
This Claim recites a non-transitory computer readable medium that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 18;
This Claim recites a non-transitory computer readable medium that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160366181) in view of Cooperman et al. (US 20200082397) and Rueger et al. (US 20140181783) and further in view of Bai et al. (“Bai,” US 20190147153, filed on 11/16/2017)

Regarding Claim 5; 
Smith in combination with Cooperman and Rueger disclose the multi-layer cybersecurity system of claim 1, 
Cooperman further discloses an input/output interface configured to send the notification (Cooperman: par 0192; notification on the decision is sent out to the relevant parties).  
One would have been motivated to perform device authentication and notify external requestor in the case of suspicious/negative authentication (Cooperman: par 0150).
Smith in combination with Cooperman and Rueger disclose an input/output interface configured to send the notification as recited above, but do not explicitly disclose send the notification to a display.
However, in an analogous art, Bai discloses security access system/method that includes:
send the notification to a display (Bai: par 0043; fig. 3; authentication of the second factor of the multi-factor authentication may include security engine displaying an indication to the user of "Touch pressure authentication pass" followed by granting access to other application on data processing system or simply granting access to other application on data processing system).
 to include send the notification to a display. One would have been motivated to provide for enhancing security access to the data processing system (Bai: abstract).



Regarding Claim 6; 
Smith in combination with Cooperman, Rueger and Bai disclose the multi-layer cybersecurity system of claim 5, 
Bai further discloses wherein the display is at least one or more of: built-in; and connected via input/output interface (Bai: par 0067; fig. 2; input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening wired or wireless I/O interfaces and/or controllers, or the like).   
  One would have been motivated to provide for enhancing security access to the data processing system (Bai: abstract).
Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160366181) in view of Cooperman et al. (US 20200082397) and Rueger et al. (US 20140181783) and further in view of Tran et al. (“Tran,” US 20180219863, published on 08/02/2018) 
Regarding Claim 10; 
Smith in combination with Cooperman and Rueger discloses the multi-layer cybersecurity system of claim 9, 

However, in an analogous art, Tran discloses invocation path security system/method that includes:
wherein the data access request is at least one or more of scanned, sanitized, and checked for integrity by the at least one shared memory (Tran: par 0036; fig. 1; the service registry stores service records for an instance of a first application, an instance of a second application, and an instance of a third application; par 0049; service invocation requests in a data store that stores information to ensure single use. The system can check the data store whether there are other invocations with the same identifier as the jti of the authentication token and the jti of the authentication token. If yes, the system prevents the authentication token 126 and the authentication token rom being authenticated).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tran with the method/system of Smith and Cooperman and Rueger to include wherein the data access request is at least one or more of scanned, sanitized, and checked for integrity by the at least one shared memory. One would have been motivated to authenticating and authorizing chains of invocations that cross multiple trust boundaries to service a user's request (Tran: abstract).

Regarding Claim 15; 
Smith in combination with Cooperman and Rueger disclose the computer-implemented method of claim 11, 
Smith further discloses wherein the multi-layer cybersecurity system further comprises at least one shared memory (Smith: par 0054; a memory 1032 and a memory 1034, which may be portions of main memory (e.g., a DRAM) locally attached to the respective processors).
Smith in combination with Cooperman and Rueger disclose all the limitations as recited above, but do not explicitly disclose the data access request is at least one or more of scanned, sanitized, and checked for integrity by the at least one shared memory before being received at the second security layer.
However, in an analogous art, Tran discloses invocation path security system/method that includes:
the data access request is at least one or more of scanned, sanitized, and checked for integrity by the at least one shared memory before being received at the second security layer (Tran: par 0036; fig. 1; the service registry stores service records for an instance of a first application, an instance of a second application, and an instance of a third application; par 0049; service invocation requests in a data store that stores information to ensure single use. The system can check the data store whether there are other invocations with the same identifier as the jti of the authentication token and the jti of the authentication token. If yes, the system prevents the authentication token 126 and the authentication token rom being authenticated).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of (Tran: abstract).

Regarding Claim 20;
This Claim recites a non-transitory computer readable medium that perform the same steps as method of Claim 15, and has limitations that are similar to Claim 15, thus are rejected with the same rationale applied against claim 15.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W./Examiner, Art Unit 2439      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439